        Case: 1:20-cv-06416 Document #: 1 Filed: 10/29/20 Page 1 of 9 PageID #:1




                             UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

 CHRISTOPHER CARRION, individually,
 and on behalf of all others similarly
 situated,

      Plaintiff,
                                                          Case No. 1:20-cv-06416
 v.

 FINANCIAL RECOVERY SERVICES,
 INC.,

      Defendant.

                                   CLASS ACTION COMPLAINT

        NOW COMES Plaintiff, CHRISTOPHER CARRION, individually, and on behalf of all

others similarly situated, through undersigned counsel, complaining of Defendant, FINANCIAL

RECOVERY SERVICES, INC., as follows:

                                     NATURE OF THE ACTION

        1.         This action is brought pursuant to Fed. R. Civ. P. 23 by Plaintiff, individually, as

well as on behalf of all others similarly situated, seeking redress for Defendant’s violations of the

Fair Debt Collection Practices Act (the “FDCPA”), 15 U.S.C. § 1692 et seq.

                                    JURISDICTION AND VENUE

        2.         This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331.

        3.         Venue in this district is proper under 28 U.S.C. § 1391(b)(2).

                                               PARTIES

        4.         CHRISTOPHER CARRION (“Plaintiff”) is a natural person, over 18-years-of-age,

who at all times relevant resided in at 1930 North Harlem Avenue, Apartment 505, Elmwood Park,

Illinois 60707-3759.


                                                    1
        Case: 1:20-cv-06416 Document #: 1 Filed: 10/29/20 Page 2 of 9 PageID #:2




         5.       Plaintiff is a “consumer” as defined by 15 U.S.C. § 1692a(3).

         6.       FINANCIAL RECOVERY SERVICES, INC. (“Defendant”) is a corporation

organized and existing under the laws of the state of Minnesota.

         7.       Defendant maintains its principal place of business at 4150 West 77th Street, Suite

200, Edina, Minnesota 55435.

         8.       Defendant is a “debt collector” as defined by 15 U.S.C. § 1692a(6).1

         9.       Defendant uses instrumentalities of interstate commerce and the mail in its business

– the principal purpose of which is the collection of debt owed or due or asserted to be owed or

due another.

                                         FACTUAL ALLEGATIONS

         10.      Plaintiff applied for and was issued a credit card by Credit One Bank, N.A..

         11.      Upon approval, Credit One Bank, N.A. mailed Plaintiff a credit card.

         12.      Plaintiff activated this card, and began using his card for personal and household

purposes.

         13.      Plaintiff last made payment on December 20, 2018.




1
  Our organization provides comprehensive custom collection and receivables management solutions to mid-large
sized organizations that already possess some type of collection or receivables management platform. Our services
are meant to compliment and add value to their existing processes. By utilizing our services, organizations are able to
focus on their core business segments and leverage their efforts resulting in greater efficiencies. Our ability to deliver
cost effective services by leveraging our state-of-the-art infrastructure and our highly trained workforce has helped us
to become a leader in the industry. Our comprehensive collection and receivables management solutions are provided
to leading organizations in the financial services, retail, debt buying, telecommunications, utility, and related markets.

***

Since 1996, Financial Recovery Services has excelled in the field of debt collections and receivables management. In
the process, FRS has won numerous awards and distinguished itself as a proven solution to a variety of organizations.
https://www.fin-rec.com/who-we-are/about-us (last accessed October 26, 2020).


                                                            2
          Case: 1:20-cv-06416 Document #: 1 Filed: 10/29/20 Page 3 of 9 PageID #:3




          14.    As result of financial hardship, Plaintiff's $2,414.95 account balance went into

default on January 14, 2019 and was charged-off on July 15, 2019.

          15.    Plaintiff's $2,414.95 account balance is a "debt" as defined by 15 U.S.C. § 1692a(5).

          16.    LVNV Funding LLC subsequently purchased Plaintiff's account from Credit One

Bank, N.A.

          17.    On or before August 24, 2020, LVNV Funding LLC referred Plaintiff's account for

collection.

          18.    Defendant mailed Plaintiff a letter, dated August 24, 2020 (the "Letter"), which

stated:

                                                                     CURRENT CREDITOR: LVNV FUNDING LLC
                                                                     ORIGINAL CREDITOR: CREDIT ONE BANK, N.A.
                                                                     ACCOUNT NUMBER: XXXXXXXXXXXX6414
                                                                     DATE OF LAST PAYMENT: 12/20/2018
                                                                     CHARGE-OFF DATE: 07/15/2019
                                                                     DATE FIRST DELINQUENCY: 01/14/2019

                                                                     TOTAL BALANCE DUE: $2414.95
                                                                     FRS FILE NUMBER: WTG626

                                    *****Avoid Client Relief For Law Firm Assignment*****

                 Please be advised that LVNV FUNDING LLC owns the account referenced above and it has been
                 assigned to our office for collection. If you pay $2414.95, the above referenced account will be
                 considered paid in full.

                 Unless you notify this office within 30 days after receiving this notice that you dispute the validity
                 of the debt, or any portion thereof, this office assume this debt is valid. If you notify this office in
                 writing 30 days after receiving this notice that you dispute the validity of this debt, or any portion
                 thereof, this office will obtain verification of the debt or obtain a copy of a judgment and mail you a
                 copy of such judgment or verification. If you request this office in writing, within 30 days after
                 receiving this notice, this office will provide you with the name and address of the original creditor,
                 if different from the current creditor.

                 If we cannot resolve this account, it will be returned to the current creditor and reviewed to determine
                 whether or not placement with a law firm licensed in your jurisdiction is appropriate. Such return to
                 the current creditor and review will not occur until after the 30 day time period set forth above and
                 after it is recalled from our office. As of today, no attorney has reviewed the particular circumstances
                 of this account. However, if you fail to contact this office, the creditor may consider additional
                 remedies to recover the balance due. We are not a law firm and we cannot provide you with legal
                 advice and we will not sue on this account. We do not make decisions as to whether or not to place
                 any account with a law firm as that decision rests solely with the current creditor.

                 I respectfully ask that you contact our office and make arrangements to resolve your account with us
                 before it is reviewed by our client for assignment to a licensed attorney in your state. To make a
                 payment, please call use at the toll-free number listed below. FRS now accepts some forms of



                                                              3
       Case: 1:20-cv-06416 Document #: 1 Filed: 10/29/20 Page 4 of 9 PageID #:4



               payment on-line at www.fin-rec.com. See your On-Line access PIN above. We look forward to
               working with you to resolve this matter.

               Sincerely,

               WADE DAVIS
               Account Manager
               Toll Free: 1-844-319-2418

                   This is an attempt to collect a debt. Any information obtained will be used for that purpose.
                                           This communication is from a debt collector.


       19.     Defendant's Letter created false sense of urgency to pay the debt and coerce

Plaintiff into making prompt payment by inferring that once 30 days have elapsed, Plaintiff's

account will be returned to LVNV Funding LLC for law firm assignment.

                                                   DAMAGES

       20.      Congress enacted the FDCPA to rein in certain "evils" associated with debt

collection. Bentrud v. Bowman, Heintz, Boscia & Vician, P.C., 794 F.3d 871, 874 (7th Cir. 2015).

This was done because existing legal remedies were, in its judgment, "inadequate to protect

consumers." 15 U.S.C. § 1692(b).

       21.     The statute thus gives debtors a right to receive accurate information, which they

can enforce against debt collectors by bringing suit under the FDCPA. See Hahn v. Triumph

P'ships LLC, 557 F.3d 755, 757 (7th Cir. 2009) ("The [FDCPA] is designed to provide information

that helps consumers to choose intelligently ... .").

       22.     The value of receiving truthful information about one's financial affairs—and the

ill effects of receiving misleading information—may be hard to quantify, especially where, as here,

the plaintiff did not act upon the misinformation.

       23.     But being lied to in violation of an anti-trickery statute like the FDCPA is a concrete

harm nevertheless. See Havens Realty Corp. v. Coleman, 455 U.S. 363, 373-74, 102 S. Ct. 1114,

71 L. Ed. 2d 214 (1982) (holding that a plaintiff "who has been the object of a misrepresentation

made unlawful" by federal statute suffered an injury in fact and thus had Article III standing).

                                                           4
       Case: 1:20-cv-06416 Document #: 1 Filed: 10/29/20 Page 5 of 9 PageID #:5




       24.     Plaintiff believed that if he did not pay the debt within 30 days, it would be returned

to LVNV Funding LLC for law firm placement.

       25.     Concerned with having had his rights violated, Plaintiff was forced to retain

counsel; therefore, expending time and incurring attorney’s fees to vindicate his rights.


                                     CLASS ALLEGATIONS

       26.     All paragraphs of this Complaint are expressly adopted and incorporated herein as

though fully set forth herein.

       27.     Plaintiff brings this action pursuant to and Fed. R. Civ. P. 23, individually, and on

behalf of all others similarly situated (“Putative Class”).

       28.     The Putative Class is defined as follows:

               All natural persons residing in the State of Illinois (a) that received written
               correspondence from Defendant containing similar language as provided in
               Defendant's August 24, 2020 letter quoted above; (b) within the one (1) year
               preceding the date of this complaint through the date of class certification;
               and (c) in connection with the collection of a consumer debt owed to LVNV
               Funding LLC.

       29.     The following individuals are excluded from the Putative Class: (1) any Judge

presiding over this action and members of their families; (2) Defendant, Defendant’s subsidiaries,

parents, successors, predecessors, and any entity in which Defendant or their parents have a

controlling interest and their current or former employees, officers and directors; (3) Plaintiff’s

attorneys; (4) persons who properly execute and file a timely request for exclusion from the

Putative Class; (5) the legal representatives, successors or assigns of any such executed persons;

and (6) persons whose claims against Defendant have been fully and finally adjudicated and/or

released.

       A.      Numerosity:



                                                  5
         Case: 1:20-cv-06416 Document #: 1 Filed: 10/29/20 Page 6 of 9 PageID #:6




         30.    Upon information and belief, Defendant mailed no less than 40 similar letters to

Illinois consumers.

         31.    The exact number of members of the Putative Class are unknown and not available

to Plaintiff at this time, but it is clear that individual joinder is impracticable.

         32.    Members of the Putative Class can be objectively identified from records of

Defendant to be gained in discovery.

         B.     Commonality and Predominance:

         33.    There are many questions of law and fact common to the claims of Plaintiff and the

Putative Class, and those questions predominate over any questions that may affect individual

members of the Putative Class.

         C.     Typicality:

         34.    Plaintiff’s claims are representative of the claims of other members of the Putative

Class.

         35.    Plaintiff’s claims are typical of members of the Putative Class because Plaintiff and

members of the Putative Class are entitled to damages as result of Defendant’s conduct.

         D.     Superiority and Manageability:

         36.    This case is also appropriate for class certification as class proceedings are superior

to all other available methods for the efficient and fair adjudication of this controversy.

         37.    The damages suffered by the individual members of the Putative Class will likely

be relatively small, especially given the burden and expense required for individual prosecution.

         38.    By contrast, a class action provides the benefits of single adjudication, economies

of scale, and comprehensive supervision by a single court.




                                                    6
         Case: 1:20-cv-06416 Document #: 1 Filed: 10/29/20 Page 7 of 9 PageID #:7




         39.    Economies of effort, expense, and time will be fostered, and uniformity of decisions

ensured.

         E.     Adequate Representation:

         40.    Plaintiff will adequately and fairly represent and protect the interests of the Putative

Class.

         41.    Plaintiff has no interests antagonistic to those of the Putative Class, and Defendant

has no defenses unique to Plaintiff.

         42.    Plaintiff has retained competent and experienced counsel with substantial

experience in consumer law.

                                       CLAIMS FOR RELIEF

                                           COUNT I:
                       Defendant’s violation(s) of 15 U.S.C. § 1692 et seq.

         43.    All paragraphs of this Complaint are expressly adopted and incorporated herein as

though fully set forth herein.

                                   Violation of 15 U.S.C. § 1692e

         44.    Section 1692e provides:

                A debt collector may not use any false, deceptive, or misleading
                representation or means in connection with the collection of any debt.
                Without limiting the general application of the foregoing, the following
                conduct is a violation of this section.

                (10)    The use of any false representation or deceptive means to collect or
                        attempt to collect any debt or to obtain information concerning a
                        consumer.

         45.    Defendant violated 15 U.S.C. §§ 1692e and e(10) by falsely implying that once 30

days have elapsed, Plaintiff's account will be returned to LVNV Funding LLC for law firm

assignment.


                                                   7
      Case: 1:20-cv-06416 Document #: 1 Filed: 10/29/20 Page 8 of 9 PageID #:8




       46.    Defendant's Letter created false sense of urgency to pay the debt in order to bully

Plaintiff into making prompt payment.

       47.    Plaintiff may enforce the provisions of 15 U.S.C. § 1692e and e(10) pursuant to

section k of the FDCPA (15 U.S.C. § 1692k) which provides "any debt collector who fails to

comply with any provision of [the FDCPA] with respect to any person is liable to such person in

an amount equal to the sum of -

       (1)    any actual damage sustained by such person as a result of such failure;

       (2)

              (A)      in the case of any action by an individual, such additional damages
                       as the court may allow, but not exceeding $1,000.00; or

       (3)    in the case of any successful action to enforce the foregoing liability, the
              costs of the action, together with reasonable attorney's fees as determined
              by the court.

       WHEREFORE, Plaintiff requests the following relief:

       A.     an order granting certification of the proposed class, including the designation of

              Plaintiff as the named representative, the appointment of the undersigned as Class

              Counsel, under the applicable provisions of Fed. R. Civ. P. 23;

       B.     a finding that Defendant violated 15 U.S.C. § 1692e and e(10);

       C.     an order enjoining Defendant from additional violation(s) of 15 U.S.C. § 1692e and

              e(10);

       D.     an award of any actual damages sustained by Plaintiff and the Members of the

              Putative Class as a result of Defendant’s violation(s);

       E.     an award of such additional damages, as the Court may allow, but not exceeding

              $1,000.00;




                                                8
       Case: 1:20-cv-06416 Document #: 1 Filed: 10/29/20 Page 9 of 9 PageID #:9




        F.      an award of such amount as the Court may allow for all other class members, not

                to exceed the lesser of $500,00 or 1 per centum of the net worth of Defendant;

        G.      an award of costs of this action, together with reasonable attorney’s fees as

                determined by this Court; and

        H.      an award of such other relief as this Court deems just and proper.

                                   DEMAND FOR JURY TRIAL

        Pursuant to Fed. R. Civ. P. 38(b), Plaintiff demands a trial by jury of any and all issues in

this action so triable of right.

DATED: October 29, 2020                               Respectfully submitted,

                                                      CHRISTOPHER CARRION

                                                      By: /s/ Joseph S. Davidson

                                                      Joseph S. Davidson
                                                      LAW OFFICES OF JOSEPH P. DOYLE LLC
                                                      105 South Roselle Road
                                                      Suite 203
                                                      Schaumburg, Illinois 60193
                                                      +1 847-985-1100
                                                      jdavidson@fightbills.com




                                                  9
